Title: To Thomas Jefferson from John Smith of Ohio, 26 March 1804
From: Smith, John (Ohio)
To: Jefferson, Thomas


          
            Sir 
            Washington March 26—1804
          
          I feel an insuperable reluctance, in adding to the number of applications to you for offices, or appointments to office, as I am Certain, the manner in which they have already multiplied, has been very irksome to you—But, as their are a number of Appointments to make, permit me to mention two or three names, and ask the favour of you Sir, to add them to the list of Candidates. First, Col. Francis Mentges, formerly, federal in his politics, but latterly pleased, quiescent & recumbent on the present administration. His Character no doubt is known to you—I personally knew him in the Western Army, And I have ever understood, that he behaved well, that he was a good officer, and that he was brave in the Revolutionary war. He has Spent the 3d Session with Congress, for the adjustment of an old Claim, which at this late period of the Session, there is no Chance of having done. For him my sensibility is excited. He is a man of temperate & industrous habits, Speaks the Garman, the French and with his knowledge of the Latin, he may in four months speak the Spanish language with Correctness. He is a good Desciplinarian—And I am induced to believe that he would be a very proper person as Commandant to reside in upper Louisiana to superintend our Militia.
          2d Mr Michael Jones of Cincinnati is a Candidate for the office of Receiver or Register in the Indiana Territory—A Man of competent ability, correct in his principles & unimpeachable in his reputation—
          Mr Daniel Symmes I believe would be pleased with either of those Offices in the said Territory—but of this more hereafter—I fear you will think me troublesome,—But Sir, I want no office for myself, nor have I (thank God) a relation on earth to trouble you with. I shall do myself the honour to Call on you before I leave the City—Mean while, accept the assurance of the high Consideration & respect with which I am—
          Sir your most obedient & devoted Servant
          
            John Smith of Ohio
          
        